Opinion filed January 6, 2011




                                           In The


   Eleventh Court of Appeals
                                        __________

                                   No. 11-10-00069-CV
                                       __________

                        ALLEN GLENN THOMAS, Appellant

                                              V.

                                TDCJ, ET AL, Appellees


                          On Appeal from the 259th District Court

                                     Jones County, Texas

                                Trial Court Cause No. 022093


                           MEMORANDUM OPINION

       Allen Glenn Thomas sued the Texas Department of Criminal Justice, its board of
directors, the medical department of the French Robertson Unit, and numerous employees of the
Texas Departement of Criminal Justice – Institutional Division. Thomas sought both injunctive
relief and money damages for injuries he alleged he received as a result of unconstitutional
practices on a regular basis. The trial court dismissed all of Thomas’s claims pursuant to TEX.
CIV. PRAC. & REM. CODE ANN. §§ 14.001-.014 (Vernon 2002). We affirm.
        On appeal, Thomas argues that the termination of his claims has resulted in his malicious
prosecution under the law and that the trial court abused its discretion by dismissing his claims.
We note that the record affirmatively reflects that Thomas failed to comply with the
requirements of Sections 14.004-.005. Moreover, Thomas failed to plead actionable claims. All
of Thomas’s arguments on appeal have been considered, and each is overruled. Thomas has
failed to establish that the trial court abused its discretion.
        The order of the trial court is affirmed.




                                                         PER CURIAM


January 6, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                    2